DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statements filed 5/13/2021 and 1/27/2022 are in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
The abstract filed 5/13/2021 appears to be acceptable.

Allowable Subject Matter
Claims 54-66 are allowed.

Reasons for Allowance
In claim 54, the recitation of “the second closed-loop piping infrastructure 
said first heat energy delivery site additionally configured for communication with the 
second power transmission line,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 54, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 62, the recitation of “wherein the warm side of the second heat exchanger is in communication with a third piping infrastructure in communication with a plurality of delivery sites, the third piping infrastructure having the low-boiling-point 
a third pair of energy meters in communication with the second piping infrastructure at an ingress location and an egress location on the cool side of the second heat exchanger; and a fourth pair of energy meters in communication with the third piping infrastructure at an ingress location and an egress location on the warm side of the second heat exchanger,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 62, is neither disclosed by a 
In claim 64, the recitation of “a third heat energy delivery closed-loop module configured for demountable engagement with the second long-distance heat-energy conveyance closed-loop module, said third closed-loop module comprising a third closed-loop piping infrastructure wherein is circulating a third low- boiling-point working fluid having a liquid phase and a vapor phase whereby the captured heat energy from the second closed-loop piping infrastructure is transferrable to the third closed-loop piping infrastructure thereby converting the second working fluid into its liquid phase and converting the third working fluid into its vapor phase, wherein the third heat energy delivery closed-loop module is configured onto and engaged with a second transportable skid or a transportable self-contained modular unit, comprising a second operational assembly of equipment in communication with the third closed-loop piping infrastructure, said second operational assembly of equipment configured for demountable engagement with a plurality of heat energy delivery sites; wherein the first heat energy delivery site is configured to receive the captured heat energy from the third closed-loop module whereby the third working fluid is converted into its liquid phase; wherein the first operational assembly of equipment, comprises: the first closed-loop piping infrastructure; a first heat exchanger in communication with the first closed-loop piping infrastructure, the first heat exchanger additionally configured for demountable engagement with a closed-loop piping infrastructure in communication with the source of heat energy; an expansion valve in communication with the first closed-loop piping infrastructure, a second heat exchanger in communication with the first closed-loop 
an expansion valve in communication with the third closed-loop piping infrastructure,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 64, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
	All other claims are allowable as a result of depending from or incorporating one of claims 54, 62, or 64.
With respect to the prior art, several references teach first, second, and third working fluid circuits in cascading arrangement, having one or more low-boiling point working fluids among the circuits, with condensing of one fluid evaporating another fluid (or potentially so) in a heat exchanger between the cycles:  US 20180372337 (Fig. 4), US 20150075210 (Fig. 4), US 20130174552 (Fig. 3), US 20130160449 (Fig. 1), US 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746       

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746    
Monday, January 31, 2022